               Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 1 of 20



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

  UNITED STATES OF AMERICA                              )
                                                        )
  v                                                     )   CRIMINAL NO. 18.00237-WS
                                                        )
  TASIIA NICOLE PILAND                                  )

                                            PLEA AGREEMENT

                The defendant, TASHA NICOLE PILAND, represented by her counsel, and the United

 States of America have reached a plea agreement in this case, pursuant to Rule 11 of the Federal

 Rules of Criminal Procedure, the terms and conditions of which are as follows:

                                      RIGHTS OF THE DEFENDANT

                1.    The defendant understands her rights as follows:

                      a.     To be represented by an attorney;

                      b.     To plead not guilty;

                      c.     To have atnalby an impartial jury;

                      d.     To confront and cross-examine witnesses and to call witnesses and

                             produce other evidence in her defense; and

                      e.     To not be compelled to incriminate herself.

                             WAIVER OF RIGHTS AND PLEA OF GUILTY

               2      The defendant waives rights b through e, listed above, and pleads guilty to Count

                      One of the indictment, charging a violation of   Title   18, United States Code,

                      Section 64I,Theft of Government Property.

               J      The defendant understands that the statements she makes under oath in the plea     of
                     guilty must be completely truthful and that she can be prosecuted for making false

Rev. 4/l   I
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 2 of 20



                                                     2
                 statements or perjury, or receive a perjury enhancement at sentencing, for any

                 false statements she makes intentionally in this plea of guilty.

           4     The defendant expects the Court to rely upon her statements here and her

                 response to any questions that she may be asked during the guilty plea hearing.

           5     The defendant is not under the influence of alcohol, drugs, or narcotics. She is

                 certain that she is in full possession of her senses and is mentally competent to

                 understand this Plea Agreement and the guilty plea hearing which        will follow.

           6     The defendant has had the benefit of legal counsel in negotiating this Plea

                 Agreement. She hasdiscussed the facts of the case with her attorney, and her

                 attorney has explained to the defendant the essential legal elements of the criminal        ,




                 charge which has been brought against her. The defendant's attorney has also

                 explained to the defendant her understanding of the United States' evidence and

                 the law as it relates to the facts of her offense.

           7     The defendant understands that the United States has the burden of proving each

                 of the legal elements of the criminal charge beyond a reasonable doubt. The

                 defendant and her counsel have discussed possible defenses to the charge. The

                 defendant believes that her attorney has represented her faithfully, skillfully, and

                 diligently, and she is completely satisfied with the legal advice of her attorney.

           8     A   separate document, entitled Factual Resume,      will be submitted to the Court    as


                 evidence at the guilty plea hearing. The Factual Resume is incorporated by

                 reference into this Plea Agreement. The defendant and the United States agree

                that the Factual Resume is true and correct. Alterations to the Plea Agreement or



Rev.4/18
             Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 3 of 20



                                                        3
                      Factual Resume initialed only by the defendant and her counsel are not part of this

                      agreement and are not agreed to by the United States.

             9        This plea of guilty is freely and voluntarily made and is not the result of force,

                      threats, promises, or representations, apart from those representations set forth in"

                      this Plea Agreement. There have been no promises from anyone as to the

                      pafücular sentence that the Court will impose. The defendant is pleading guilty

                      because she is guilty.

             10.      The defendant also knowingly and voluntarily waives all rights, whether asserted

                      directly or through a representative, to receive from the United States after

                      sentencing any further records, reports, or documents pertaining to the

                      investigation or prosecution of this matter. This waiver includes, but is not

                      limited to, rights under the Freedom of Information Act and the Privacy Act of

                      1974.

                                                    PENALTY

             1   1.   The maximum penalty the Court could'impose as to Count One of the Indictment

                      IS


                      a.      10 years imprisonment;

                      b.      A fine not to exceed $250,000;

                      c.      A term of supervised release of three (3) years, which would follow any

                              term of imprisonment. If the defendant violates the conditions    of

                              supervised release, she could be imprisoned for the entire term   of

                              supervised release;



Rev. 4/l 8
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 4 of 20



                                                      4
                  d.      A mandatory special assessment of $100.00; and

                  e.      Such restitution as may be ordered by the Court.

                                              SENTENCING

            T2,   The Court will impose the sentence in this case. The United States Sentencing

                  Guidelines are advisory and do not bind the Court. The defendant has reviewed

                  the application of the Guidelines with her attorney and understands that no one

                  can predict   with certainty what the sentencing range will be in this case until after

                  a pre-sentence   investigation has been completed and the Court has ruled on the

                  results of that investigation. The defendant understands that at sentencing, the

                  Court may not necessarily sentence the defendant in accordance with the

                  Guidelines. The defendant understands that she will not be allowed to withdraw

                  her guilty plea if the advisory guideline range is higher than expected, or if the

                  Court departs or varies from the advisory guideline range.

           13.    The defendant understands that this Plea Agreement does not create any right to

                  be sentenced in accordance with the Sentencing Guidelines, or below or within

                  any particular guideline range, and     fully understands that determination of the

                  sentencing range or guideline level, or the actual sentence imposed, is solely the

                  discretion of the Court.

           t4.    The United States will provide all relevant sentencing information to the

                  Probation Office for purposes of the pre-sentence investigation. Relevant

                  sentencing information includes, but is not limited to, all facts and circumstances

                  of this case and information concerning the defendant's conduct and background.


Rev.4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 5 of 20



                                                         5
            15.   Both the defendant and the United States are free to allocute fully at the time     of

                  sentencing.

            16.   The defendant agrees to tender $100.00 to the U.S. District Court Clerk in

                  satisfaction of the mandatory special assessment in this case. The United States

                  reserves the right to withdraw any favorable recommendations it may agtee to

                  within this document if the defendant fails to pay the special assessment prior to

                  or at the time of her sentencing.

                                               RESTITUTION

           T7     Puisuant to 18 U.S.C. $$ 3556 and 3663(A), restitution is mandatory. The

                  defendant agrees to make full restitution in an amount to be determined by the

                  Court at sentencing.

                                               FORFEITURE

           18.    The defendant agrees to confess the forfeiture to the United States of all

                  properties which represent proceeds of her criminal activities or which facilitated

                  any aspect of these illegal activities.

                                       FINANCIAL OBLIGATIONS

           19.    The Defendant expressly authonzes the U.S. Attomey's Office to obtain a credit

                  report in order to evaluate the Defendant's ability to satisfy any financial

                  obligation imposed by the Court. In order to facilitate the collection of financial

                  obligations to be imposed in connection with this prosecution, the Defendant

                  agrees to disclose   fully all   assets in which the Defendant has any interest or over




Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 6 of 20



                                                         6
                   which the Defendant exercises control, directly or indirectly, including those held

                   by a spouse, nominee or other third party.

                                   UNITED STATES' OBLIGATIONS

             20.   The United States will not bring any additional charges against the defendant

                   related to the facts underlying the Indictment and will not pursue additional

                   charges against the defendant in connection with this matter. This agreement is

                   limited to the United States Attomey's Office for the Southem District of

                   Alabama and does not bind any other federal, state, or local prosecuting

                   authorities.

            2t     The United States will recommend to the Court that the defendant be sentenced at

                   the low end of the advisory sentencing guideline range as determined by the

                   Court.




            22     The defendant understands and agrees that she has no right to cooperate, and that

                   the decision whether to allow her to cooperate is reserved solely to the United

                   States in the exercise of its   discretion. If the United States agrees to allow the

                   defendant to cooperate, and if the defendant agrees to cooperate, the following

                   terms and conditions apply:

                       a. The defendant shall fully, completely, and truthfully respond to all

                            questions put to her by law enforcement authorities regarding the

                            underlying facts of the offense(s) with which she is charged, as well as the




Rev. 4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 7 of 20



                                                    7
                       underlying facts of any criminal offense(s), state or federal, of which she

                       has information or knowledge.

                     b. The defendant acláowledges that he understands that    she shall provide

                       truthful and complete information regarding any offense about which she

                       has knowledge or information regardless of whether law enforcement

                       authorities question her specif,rcally about any such offense. This

                       provision requires the defendant to divulge all information available to her

                       even when law enforcement authorities do not know about the defendant's

                       involvement, knowledge or information relating to any particular offense.

                       This requirement extends to any and all persons about whom the

                       defendant has such knowledge or information.

                     c. The defendant agrees to cooperate completely with all law enforcement

                       authorities in any matters to which her cooperation may be deemed

                       relevant by any law enforcement authority. The defendant agrees to fully

                       comply with all instructions from law enforcement authorities regarding

                       the specific assistance she shall provide. This includes, but is not limited

                       to, consenting to monitored andJor recorded telephone conversations,

                       participating in undercover operations, testifying completely and truthfully

                       before arry grand jury, at any pre-trial proceeding, during any tnal, and

                       any post-trial proceeding.

                    d. If the United States deems it necessary, the defendarÍ.may be required to

                       take a polygraph examination(s) which will be administered by a



Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 8 of 20



                                                        8
                           govemment polygrapher. The defendant agrees that the results of any

                           polygraph examination may be used by the United States in its evaluation

                           of whether there has been substantial assistance, and are admissible at

                           sentencing to rebut an assertion by the defendant of bad faith or

                           unconstitutional motive on the part of the United States.

                      e. The defendant agrees to tum over to the United States any and all

                           documents, tapes and other tangible objects which are in her possession or

                           under her control and which are relevant to her participation in and

                           knowledge of criminal activities, regardless of whether it relates to the

                           charged offense. This obligation is a continuing one and includes

                           materials that the defendant may acquire, obtain or have access to after the

                           execution of this agteement.

                      f.   The defendant also agrees to identify the assets of any other person which

                           were obtained through or facilitated the defendant's illegal activities or the

                           illegal activities of another.

                     g. If the defendant provides full, complete, truthful and subst antial

                           cooperation to the United States, which results in substantial assistance to

                           the United States in the investigation or prosecution of another criminal

                           offense, a decision specifically reserved by the United States in the

                           exercise of its sole discretion, then the United States agrees to move for a

                           downward departure in accordance with Section 5K1.1 of the United

                           States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal



Rev. 4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 9 of 20



                                                  I
                       Procedure, whichever the United States deems applicable. The United

                       States specifically reserves the right to make the decision relating to the

                       extent of any such departure request made under this agreement based

                       upon its evaluation of the nature and extent of the defendant's cooperation.

                       The defendant understands that the United States will make no

                       representation or promise with regard to the exact amount of reduction,       if
                       any, the United States might make in the event that it determines that the

                       defendant has provided substantial assistance. The defendant understands

                       that a mere interview with law enforcement authorities does not constitute

                       substantial assistance. The defendant also understands that, should she

                       provide untruthful information to the United States at any time, or fail to

                       disclose material facts to the United States at any time, or commits a ne\M

                       criminal offense, the United States will not make a motion for downward

                       departure. If the defendant's effort to cooperate with the United States

                       does not amount to substantial assistance as determined solely by the

                       United States, the United States agrees to recommend that the defendant

                       receive a sentence atthe low end of the advisory guideline range.

                    h. The United   States and the defendant agree that any breach of this

                       agreement by the defendant, including but not limited to committing a new

                       offense, failing to cooperate, intentionally withholding information, giving

                       false information, committing perjury, failing to identify assets obtained

                      by her from his illegal activities or obtained by others associated with her


Rev.4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 10 of 20



                                                  10
                       or of which she has knowledge, refusing to take a polygraph examination,

                       failing a polygraph examination, or refusing to testify before the grand

                       jury or at any judicial proceeding, would:

                                  (1)   permit the United States to reinstate and proceed with

                                        prosecution on any other charges arising from the matters

                                        underlying the Indictment; and

                                  (2)   permit the United States to initiate and proceed with the

                                        prosecution on any other charges arising from a breach       of

                                        this agreement. The United States will not be limited, in

                                        any respect, in the use it may make against the defendant       of

                                        any information provided by the defendant during her

                                        breached cooperation. Such breach   will constitute   a   waiver

                                        of any claim the defendant could make under the United

                                        States Constitution, the Federal Rules of Evidence, the

                                        Federal Rules of Criminal Procedure, or any statute or case

                                        law by which the defendant seeks to suppress the use of

                                        such information or any evidence derived from such

                                        information.

                       Nothing in this agreement shall protect the defendant in any way from

                       prosecution for any offense committed after the date of this agreement,

                       including perjury, false declaration, false statement, and obstruction      of
                       justice, should the defendant commit any of these offenses during his


Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 11 of 20



                                                       11
                            cooperation. The defendant acknowledges and agrees that the information

                            that she discloses to the United States pursuant to this agreement may be

                            used against her in any such prosecution.

                       j.   The United States and the defendant agree that the defendant will continue

                            her cooperation even after she is sentenced in the instant matter. Her

                            failure to continue his cooperation will constitute a breach of this

                            agreement, and the defendant agrees that under such conditions, the

                            United States will be free to reinstate the charges and the prosecution   of

                            the charges in the Indictment, which are to be dismissed in accordance

                            with this agreement. Under these circumstances, the defendant expressly

                            waives any rights she may have under the statute of limitations and the

                            speedy trial provisions.

                        LIMITED WAI\TER OF RIGHT TO APPEAL AND
                            \ilAIVER OF COLLATERAL ATTACK

             23   As part of the bargained-for exchange represented in this plea agreement, and

                   subject to the limited exceptions below, the defendant knowingly and voluntarily

                  waives the right to file any direct appeal or any collateral altack, including a

                  motion to vacate, set aside, or correct sentence under 28 U.S.C. ç 2255.

                  Accordingly, the defendant will not challenge her guilty plea, conviction, or

                  sentence in any district court or appellate court proceedings.

                                   a.       EXCEPTIONS. The defendant reserves the right to timely

                            file a direc t appealchallenging:



Rcv. 4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 12 of 20



                                                      I2
                                           (1)     any sentence imposed in excess of the statutory

                                                   maxlmum;

                                           (2)     any sentence which constitutes an upward departure

                                                   or variance from the advisory guideline range.

                            The defendant also reserves the right to claim ineffective assistance   of

                            counsel in a direct appeal or $ 2255 motion.

            24    If   the United States files a notice of appeal and such appeal is authorized by the

                  Solicitor General, the defendant is released from the appellate waiver.

            25    The defendant further reserves the right to timely move the district court for an

                  amended sentence under 18 U.S.C. $ 3582 in the event of a future retroactive

                  amendment to the Sentencing Guidelines which would affect the sentence.

            26    If the defendant receives a sentence within      or below the advisory guideline range,

                  this plea agreement shall serve as the defendant's express directive to defense

                  counsel to timely file a "Notice of Non-Appeal" following sentencing, signed by

                  the defendant

                                    VIOLATION OF AGREEMENT

            27.   The defendant understands that     if   she breaches any provision of this Plea

                  Agreement, the United States will be free from any obligations imposed by this

                  agreement, but all provisions of the agreement remain enforceable against the

                  defendant. In the exercise of its discretion, the United States will be free to

                  prosecute the defendant on any charges of which it has knowledge. In such event,




Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 13 of 20



                                                          I3
                    the defendant agrees not to assert any objections to prosecution that she might

                    have under the Sixth Amendment and/or Speedy Trial Act.

             28     In addition, if the defendant is released from detention prior to sentencing, she

                    understands that the United States     will no longer       be bound by this agreement    if
                    she violates any condition of her release           prior to sentencing or prior to serving her

                    sentence after   it is imposed.

                                       ENTIRETY OF AGREEMENT

             29    This document is the complete statement of the agreement between the defendant

                   and the United States and may not be altered unless done so in              writing and signed

                   by all the parties.

                                                      Respectfully submitted,
                                                      RICHARD V/. MOORE
                                                      LINITED STATES ATTORNEY


Date: October       11   20t8
                                                      ALEX         F.          ORD, IV
                                                      Assistant                    Attomey
                                                                              States




Date: /
                                                      S        P
                                                                United States Attomey
                                                      Chief, Criminal Division




            I have consulted with my counsel and fully understand all my rights with respect to the

offense charged in the Indictment pending against me. I have read this Plea Agreement and

carefully reviewed every part of it with my attorney. I understand this agreement, and I


Rev. 4/18
             Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 14 of 20



                                                        T4
 voluntarily agree to it. I hereby stipulate that the Factual Resume, incorporated herein, is true

  and accurate in every respect, and that had the matter proceeded to trial, the United States could

 have proved the same beyond a reasonable doubt.




                                                    X
 Date: t': \r' \rf
                                                    TASIIA NICOLE PILAND
                                                    Defendant


              I am the attomey for the defendant. I have fully explained her rights to her with respect

to the offense(s) charged in the lndictment in this matter. I have carefully reviewed every part      of

this Plea Agreement with her. To my knowledge, her decision to enter into this agreement is an

informed and voluntary one. I have carefully reviewed the Factual Resume, incorporated herein,

with the defendant and to my knowledge, her decision to stipulate to the facts is an informed,

intelligent and voluntary one.




Date: iÛ
                                                   Fred Tiemann
                                                   Attorney for Defendant




Rev. 4/1 8
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 15 of 20



                                                  1

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DI\TISION

 UNITED STATES OF AMERICA                          )
                                                   )
 v                                                 )   CRIMINAL NO. 18-00237.\ü5
                                                   )
 TASHA NICOLE PILAND                               )

                                       FACTUAL RESUME

            The defendant, [DEFENDANTI, admits the allegations of Count One of the Indictment.

                                 ELEMENTS OF TIIE OFFENSE

            TASHA NICOLE PILAND understands that in order to prove        a   violation of Title 18,

United States Code, Section 64I, as charged in Count One of the Indictment, the United States

must prove:

            First:       The money or property described in the indictment belonged to the
                         United States;

            Second       The defendant stole the money or property for his own use or someone
                         else's;

            Third:       The defendant knowingly and willfully intended to deprive the
                         United States of the use or benefit of the money; and

            Four:        The money had value greater than $1,000


                                      OFFENSP CONpUCT

           Defendant, TASIIA NICOLE PILAND, admits in open court and under oath that the

following statement is true and correct and constitutes evidence in this case. This statement of

facts is provided solely to assist the Court in determining whether a factual basis exists for

TASHA NICOLE PILAND's plea of guilty. The statement of facts does not contain each and

Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 16 of 20



                                                     2
 every fact known to TASHA NICOLE PILAND and to the United States concerning the

 defendant's involvement in the charges set forth in the plea agreement.

              In   1999, Foley resident Rodney Scott began to receive benefits from the Social

 Security Administration (SSA) for a disabling condition.

            In about 2009, Rodney began to date Tasha Piland, according to his sister, Jennifer

 Jennifer allowed Rodney, a double amputee, and Piland, to live with her in her Foley

 home until 2016. During this time, Rodney and Piland shared a room in which Rodney

 maintained his personal information, including his Wells Fargo bank account number

 and pin to which Piland had access.

       In20l3, Rodney        opened a Wells Fargo account. By 2016, the U.S. Treasury

electronically deposited his monthly SSA benefits into the account. The deposited

benefits were the property of the U.S. Treasury. Rodney was the sole signer and

authorized user on the account though Piland gained access to the Wells Fargo account

and pin information while they lived at Jennifer's which allowed her to later

manipulate the account and access the SSA funds.

            Piland was also in an on-and-off relationship with Christopher Allen Lee. In 2016,

Piland left for Andalusia, AIa., to be with Lee.

              On September 22,2016, Rodney died. Piland returned for Rodney's October I

funeral, according to Jennifer. The SSA was unaware of Rodney's death so it did not

take action to stop the flow of benefits to Rodney's account.




Rçv. 4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 17 of 20



                                                     3
              Sometime in October 2016, Piland changed the address for the Wells Fargo

 account from Jennifer's house to an Andalusia address. Piland had moved to Andalusia

 to be with Lee.

              On October 20,2016, about a month after Rodney's death, Piland established

 an electronic access MySSA account in Rodney's name with an email address            of

 tasha.pilandscott@ gmail. com, using Jennifer' s home addre ss/Rodney' s and Piland'       s


 former address.

             In November and into December 2016, there were ATM cash withdrawals           as


 well       as purchases made against    Rodney's SSA funds. The user conducted these

transactions thiough the account with another'Wells Fargo debit card ending in 5598

             In January 2017, Piland established an electronic access MySSA account was

for Tasha Doster (Piland), using an e-mail address of leechris870@gmail.com, with

Rodney's former address. The IP address of the computer used to establish the account

shows that it was the same IP address used to access and perform functions in the

MySSA account established in Rodney's name.

                 On   April   10,2017 , the Baldwin County Sheriff s Office arrested Piland. When

arrested, the Intake Officer noted that she had the Wells Fargo Visa Debit card ending

in 5598 in her possession

             In May 2017, Piland transferred over $500.00 from the account to Janice Raley,

Piland's mother. Other transfers to other named individuals occurred.



Rev. 4/18
           Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 18 of 20



                                                  4
            There were also a number of worthless checks negotiated through Rodney's

 account at various Andalusia merchants from June through December 2017. The

 Covington county D.A.'s Office'Worthless Check Unit Investigator, Shawn Bentley,

 investigated. When interviewed by Investigator Bentley, Piland admitted that she had

 written and signed all of the worthless checks on Rodney's Well Fargo account. The

 address on Rodney's account had been changed to 33934 Pigeon Creek Road, Red

 Level, Al., which Investigator Bentley determined through further investigation was the

 address of Piland's mother, Janice Raley. Additionally, when Investigator Bentley

 went to find Piland he located her and Chris Lee in an apartment at 104 Captains

 Quarters Drive, Andalusia. This address matches the last address change made to

Rodney's Wells Fargo account made between late January and early February 2018

            From February to June 2018, multiple purchases and ATM withdrawals were

made against the SSA funds using a different card endingín 6299. Among the       ATM

withdrawals was one for $60.00 conducted in Andalusia on April 17,2018. SA Lane

was able to obtain video capture of the person who made the     April 17 withdrawal who

was identified as Chris Lee. Lee appears to be alone in front of the ATM as he

conducted the withdrawal. Lee obtained the card and pin from Piland. Three other

transactions (that occurred on April 28,i|;/.ay   I, andMay 10, 2018) were also video
captured at Andalusia ATMs that show Piland and Lee atthe ATMs, and Piland

appears closest to the   ATM   and the person who conducted the transactions




Rev.4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 19 of 20



                                                   5
             In early February 20t8, the Baldwin County Sherriff s Office (BCSO) arrested

 Piland on a Controlled Substance charge and the court revoked her probation. She was

 jailed until March 15. When the BCSO booked in Piland this time she did not have the

 debit card ending in 5598 on her person. While jailed charges were made against

 Rodney's SSA funds via card 5598. Some of these charges appear to have been for

 Piland's benefit as they were to pay a business that supplies phone service for and food

 or personal products for inmates. Additionally, while Piland was jailed charges

 continued to be made on card ending in 5598 around the Foley area, indicative        of

 someone else using it whom Piland had supplied with the card and pin

             The SSA benefits paid into Rodney's Wells Fargo account after his death exceed

 $1,000. More specifically, the SSA paid U.S. Treasury funds of 516,207.10 into

 Rodney's Well Fargo account after his death that Piland and others knowingly and

willfully stole for her use of someone else's, and thus intended to deprive the United

 States of the use or benefit of the SSA Treasury funds. Additionally, approximately

 52,592.60 in Medicare premiums was paid by the Department of Health and Human

 Service on Rodney's behalf after his death. Because Piland took actions to make           it

 appear that Rodney ws still alive after his death including opening a SSA account in his

name and manipulating and accessing his bank account the United States also seeks the

52j92.60 in Medicare premiums         as   restitution. The total restitution seughåanéúhe
                                                       n"
''arnountPilandagrees."0",        ,,rffi:''o                 O4   l'
                                                AGREED TO AND SIGNED

Rcv. 4/18
            Case 1:18-cr-00237-WS-MU Document 19 Filed 10/11/18 Page 20 of 20



                                               6


                                          Respectfully submitted,

                                          RICHARD W. MOORE
                                          UNITED STATES ATTORNEY


 Date: October 11" 2018
                                          ALEX     F.                ,IV
                                          Assistant         States   Attorney



 Date         tÚ
                                           ean    Costello
                                          Assistant United States Attorney
                                          Chief, Criminal Division


                                         ..[
 Date:
              1l   f1    lr
                                                      NI   LE PILAND
                                          Defendant



               rcf
Dare:                   'rf.,
                                          Fred
                                          Attorney for Defendant




Rev. 4/18
